Citation Nr: 0832461	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  02-16 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) in May 2008, which vacated an April 
2007 Board decision and remanded the case for additional 
development.  The issue initially arose from a March 2002 
rating decision by the Boston, Massachusetts, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted service connection for PTSD and assigned a 30 percent 
rating, effective October 29, 2001.  A rating action in March 
2004 increased the rating to 50 percent, effective October 
29, 2001.  

This case was previously before the Board.  In October 2004, 
the Board denied the veteran's claim of entitlement to an 
initial rating in excess of 50 percent for PTSD.  The veteran 
appealed the Board's decision to the Court.  In an order 
issued in June 2005, the Court vacated the Board's October 
2004 decision and remanded the case to the Board for 
appropriate action consistent with the matters raised in the 
Joint Motion for Remand.  In November 2005, the Board then 
remanded the case for additional development, including the 
scheduling of a new VA examination.  The subsequent 
examination and adjudication of the claim led to the Board's 
April 2007 decision vacated in the Court's most recent order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA is applicable to the veteran's appeal.

The Board observes that in the Joint Motion for Remand filed 
with the Court in May 2008, the parties noted that the 
Board's April 2007 decision relied on an examination that did 
not comply with its remand instructions, and its failure to 
ensure compliance violated the Court's holding in Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board had requested 
the VA examiner to specifically address the criteria of 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007) in assessing 
the severity of the veteran's service-connected disability.  
Therefore, the parties in the Joint Remand requested that the 
Board ensure compliance with its November 2005 remand 
instructions.

The veteran was last examined for PTSD in October 2006.  As a 
reminder, the duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Further, a 
remand by the Court or the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand order.  
Stegall, 11 Vet. App. at 271.

In order for the Board to fully comply with the instructions 
provided in the parties' Joint Motion, the Board must 
determine the current level of impairment presented by the 
veteran's service-connected PTSD.  Therefore, the RO should 
schedule the veteran for another VA psychiatric examination 
in accordance with the Board's instructions pertaining to DC 
9411 to obtain the current medical findings of the veteran's 
PTSD.

The RO also should obtain and associate with the claims file 
all outstanding VA and private medical records connected with 
the veteran's claim.  Hence, on remand the RO should contact 
the veteran and his representative for information about all 
medical providers in order to obtain medical records not 
found already in the claims file.  In addition, copies of the 
veteran's VA outpatient and inpatient medical records in the 
claims file, from the Boston VA Medical Center ("VAMC") and 
the Lowell VA outpatient clinic, are dated to May 2006.  
Hence, on remand the RO should obtain any additional records 
from VA facilities that are pertinent to the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.   

2.  The AMC/RO should contact the veteran 
and his representative and request that he 
identify the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA, that 
have treated him for PTSD since October 
2001, and which have not already been made 
a part of the record.  Of particular 
interest are any outstanding records of 
evaluation and/or treatment of PTSD from 
the Boston VAMC and the VA outpatient 
clinic in Lowell, Massachusetts, for the 
period from May 2006 to the present.  
After the veteran has signed any 
appropriate releases, the RO should obtain 
and associate with the claims folder all 
of the veteran's treatment records.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative should be 
notified of unsuccessful efforts to 
procure records in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  After all available records are 
associated with the veteran's claims file, 
or the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
psychiatric examination by a psychiatrist 
to determine the severity of his PTSD.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the examining physician, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings, 
to include a report of the veteran's 
Global Assessment of Functioning (GAF) 
Score, should be reported in detail.

The examiner must indicate which of the 
following criteria, ((a), (b), or (c)), 
more closely reflects the degree of 
impairment caused by the service-connected 
PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name; or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; or

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

In making an assessment, the psychiatrist 
must provide an adequate explanation 
discussing the reasons why the paragraph 
chosen best describes the veteran's 
psychiatric condition and a discussion 
regarding the GAF score assigned and how 
the numerical score corresponds to 
paragraph (a), (b), or (c), selected by 
the psychiatrist as being the best 
description of the veteran's mental state.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.

5.  The RO must review the claims file and 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


